                       Case 21-03067 Document 1-1 Filed in TXSB on 04/28/21 Page 1 of 2
                                                              2600 Eagan Woods Dr, Suite 400              60 East 42nd Street, 46th Floor
                                                              St. Paul, MN 55121                                    New York, NY 10165
                                                              651-406-9665                                                212-267-7342

Defendant:                 Kellogg Sales Company
Bankruptcy Case:           Southern Foods Group, LLC d/b/a Dean Foods
Preference Period:         Aug 14, 2019 - Nov 12, 2019
                                                    Transfers During Preference Period

                       Debtor(s) Incurring
Debtor Transferor(s)    Antecedent Debt      Check Number   Check Amt      Clear Date    Invoice Number      Invoice Date      Invoice Amt
Dean Foods                Dean Foods           1516179      $63,966.73     9/17/2019       110061222         7/17/2019          $5,470.83
Company                  Company and
                        Southern Foods
                          Group, LLC
Dean Foods               Dean Foods            1506040      $33,144.40     8/20/2019       109963738         6/18/2019         $33,144.40
Company                 Company and
                          Friendly’s
                       Manufacturing and
                          Retail, LLC
Dean Foods                Dean Foods           1508673      $51,384.79     8/27/2019       109927299         6/25/2019         $31,680.00
Company                Company and Suiza
                        Dairy Group, LLC
Dean Foods                Dean Foods           1508673      $51,384.79     8/27/2019       109971264         6/25/2019         $19,704.79
Company                  Company and
                         Mayfield Dairy
                           Farms, LLC
Dean Foods                Dean Foods           1509248      $15,840.00     8/28/2019       109945871         6/27/2019         $15,840.00
Company                  Company and
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods           1511063       $5,071.71     9/4/2019        109949267          7/2/2019          $5,071.71
Company                  Company and
                         Mayfield Dairy
                           Farms, LLC
Dean Foods               Dean Foods            1513139      $33,144.40     9/10/2019       109972962          7/8/2019         $33,144.40
Company                 Company and
                          Friendly’s
                       Manufacturing and
                          Retail, LLC
Dean Foods                Dean Foods           1514101       $9,212.99     9/12/2019       109981273         7/12/2019          $9,212.99
Company                  Company and
                         Mayfield Dairy
                           Farms, LLC
Dean Foods                Dean Foods           1515058      $19,789.20     9/16/2019       109975858         7/14/2019         $19,789.20
Company                  Company and
                         Mayfield Dairy
                           Farms, LLC
Dean Foods                Dean Foods           1504256       $5,071.71     8/15/2019       109963664         6/14/2019          $5,071.71
Company                  Company and
                         Mayfield Dairy
                           Farms, LLC
Dean Foods                Dean Foods           1516179      $63,966.73     9/17/2019       109988755         7/15/2019         $25,351.50
Company                  Company and
                        Southern Foods
                          Group, LLC
Dean Foods                Dean Foods           1530387      $19,704.79    10/29/2019       110046757         8/28/2019         $19,704.79
Company                  Company and
                         Mayfield Dairy
                           Farms, LLC




Kellogg Sales Company (2263765)
Bankruptcy Case: Southern Foods Group, LLC d/b/a Dean Foods
Apr 27, 2021                                                       Exhibit A                                                      P. 1
                          Case 21-03067 Document 1-1 Filed in TXSB on 04/28/21 Page 2 of 2
                                                            Transfers During Preference Period

                          Debtor(s) Incurring
Debtor Transferor(s)       Antecedent Debt       Check Number       Check Amt      Clear Date    Invoice Number   Invoice Date   Invoice Amt
Dean Foods                   Dean Foods                1521592       $3,561.75     10/1/2019       109941183      5/29/2019       $3,561.75
Company                   Company and Suiza
                           Dairy Group, LLC
Dean Foods                   Dean Foods                1522600       $7,128.00     10/3/2019       109989497       8/2/2019       $7,128.00
Company                     Company and
                            Mayfield Dairy
                              Farms, LLC
Dean Foods                   Dean Foods                1524071      $33,960.79     10/8/2019       109985677       8/7/2019      $19,704.79
Company                     Company and
                            Mayfield Dairy
                              Farms, LLC
Dean Foods                    Dean Foods               1524071      $33,960.79     10/8/2019       110018337       8/7/2019      $14,256.00
Company                      Company and
                            Southern Foods
                              Group, LLC
Dean Foods                   Dean Foods                1524711       $3,168.00     10/9/2019       109995777       8/8/2019       $3,168.00
Company                     Company and
                            Mayfield Dairy
                              Farms, LLC
Dean Foods                    Dean Foods               1525090      $63,360.00    10/10/2019       109941778       8/9/2019      $31,680.00
Company                      Company and
                            Southern Foods
                              Group, LLC
Dean Foods                    Dean Foods               1525090      $63,360.00    10/10/2019       110026460       8/9/2019      $31,680.00
Company                      Company and
                            Southern Foods
                              Group, LLC
Dean Foods                   Dean Foods                1527802      $31,680.00    10/17/2019       109976197      8/16/2019      $31,680.00
Company                   Company and Suiza
                           Dairy Group, LLC
Dean Foods                  Dean Foods                 1516179      $63,966.73     9/17/2019       109933893      7/16/2019      $33,144.40
Company                    Company and
                             Friendly’s
                          Manufacturing and
                             Retail, LLC

       Totals:         16 transfer(s),   $399,189.26




Kellogg Sales Company (2263765)
Bankruptcy Case: Southern Foods Group, LLC d/b/a Dean Foods
Apr 27, 2021                                                               Exhibit A                                               P. 2
